Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
This action is in response to papers filed 02/10/2021.  Claim 1 has been amended.  No claim has been newly cancelled or added.  Claims 14 and 16-19 have been withdrawn from further consideration for the reason of record.  Accordingly, claims 1, 4-8, 11, 13, 15, and 20-22 are under consideration on the merit.

Proposed Amendments 
Claim 1 has been amended to replacing “wherein the aminosilicone polymer has end-groups comprising –OH” with -- wherein the aminosilicone polymer having the following formula:

    PNG
    media_image1.png
    270
    302
    media_image1.png
    Greyscale
-- in line 4.

Examiner’s Notes
The undersigned legal representative was contacted at 312-628-5543 on March 9, 2021.  Unfortunately, the voice mail was not Anita M. Cepuritis because it was a male voice. However, a message was left soliciting a response regarding allowable subject matter.

Unfortunately, no response was received as of 3:30 pm of 03/13/21.  
As allowable subject matter has been indicated, when an agreement is reached in the future, pursuant to the procedures set forth in MPEP § 821.04(B), claims 14, and 16-19 directed to the process of using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, would be rejoined.

Obvious Double Patenting 
The text of those sections of the nonstatutory double patenting rejection is based on not included in this action can be found in a prior Office action.
Claims 1, 4-8, 11, 13, 15, and 20-22 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1-7, 9-11, 13, and 15 of copending application 15/042,467 (now a patent 10,682,305) in view of Colaco (Pub. No.: WO 2011/128255; Pub. Date: Oct 20, 2011. 
	Although the confliction claims are not identical, they are not patentably distinct from each other because each set of claims is directed towards a composition for providing benefit on keratin fibres and a kit.  The key elements are essentially the same.  The difference is that the instant claim requires the thickening polymer, the thickening polymer of the instant application is a cationic thickening polymer while that of 15/042,467 is a non-ionic thickening polymer.  Colaco teaches Polyquaternium-37 as cationic thickening polymer.  Thus, the combination of the 
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.
Claims 1, 4-8, 11, 13, 15, and 20-22 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1-15 of copending application 15/042,519 (now a patent 10,668,007) in view of Schweinsberg et al. (Pub. No.: US 20120201774; Pub. Date: Aug. 9, 2012) and Seng US 20110174329 A1; Published, July 21, 2011).
Although the confliction claims are not identical, they are not patentably distinct from each other because each set of claims are directed towards a composition comprising: an aminosilicone polymer, wherein the aminosilicone polymer comprises amino sidechains, and wherein the aminosilicone polymer as a weight  average molecular weight of from about 10,000 Dalton to about 60,000 Dalton;  an MQ silicone resin;  a solvent; a thickening system comprising a thickening polymer; one or more colored materials or one or more pigments, and solvent. The difference is that the instant claim requires 2-phenoxyethanol, and the solvent is water.  However, in the same field of endeavor compositions to be applied to keratin fibers (abstract) including dyes ([0287] of Schweinsberg), Schweinsberg meets the structural limitations of the composition (claims 1 and 13) comprising a deposition enhancer formula H(OCH2CH2)nOH wherein the average molecular weight overlaps the instantly claimed 20,000 to 50,000 and 40,000 to 50,000 (the same chemical must having the same properties).  "It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted).
Claims 1, 4-8, 11, 13, 15, and 20-22 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1-13 and 15 of copending application 15/042,545 (now a patent 10,406,093) in view of Schweinsberg et al. (Pub. No.: US 20120201774; Pub. Date: Aug. 9, 2012). 
	Although the confliction claims are not identical, they are not patentably distinct from each other because each set of claims are directed towards a film on keratin fibres and a kit, the composition comprising: an aminosilicone polymer, wherein the aminosilicone polymer comprises amino sidechains, and wherein the aminosilicone polymer as a weight  average molecular weight of from about 10,000 Dalton to about 60,000 Dalton;  a silicone resin; an ether of a water-soluble polyhydric alcohol; a thickening system comprising and a deposition enhancer, wherein the deposition enhancer is a hydrophilic and non-ionic polymer, and wherein the deposition enhancer has a weight average molecular weight of from about 700,000 Dalton to about 3,000,000 Dalton;  a thickening polymer, wherein the thickening polymer  has a weight average molecular weight of at least about 10,000 Dalton, and wherein the thickening polymer is a cationic thickening polymer or is a non-ionic thickening polymer;  one or more colored materials or one or more pigments; water.  The copending claim differs from the instant claim with respect to the aromatic alcohol.  However, in the same field of endeavor compositions to be applied to keratin fibers (abstract) including dyes [0287], Schweinsberg discloses wherein the composition comprises phenoxyethanol [0340] of Schweinsberg) the presence of aqueous alcohols [0020].  One of ordinary skill in the art would be motivated to include phenoxyethanol in order to have a 
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.
Claims 1, 4-8, 11, 13, 15, and 20-22 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1-13 and 15 of copending application 15/042,596 (now US patent No. 10,045,931) in view of Schweinsberg et al. (Pub. No.: US 20120201774; Pub. Date: Aug. 9, 2012). 
	Although the confliction claims are not identical, they are not patentably distinct from each other because each set of claims are directed towards a film on keratin fibres and a kit, the composition comprising: an aminosilicone polymer, wherein the aminosilicone polymer comprises amino sidechains, and wherein the aminosilicone polymer as a weight  average molecular weight of from about 10,000 Dalton to about 60,000 Dalton;  a silicone resin; an ether of a water-soluble polyhydric alcohol; a thickening system comprising and a deposition enhancer, wherein the deposition enhancer is a hydrophilic and non-ionic polymer, and wherein the deposition enhancer; one or more colored materials or one or more pigments; water.  The copending claim differs from the instant claim with respect to the aromatic alcohol and a cationic thickening polymer or is a non-ionic thickening polymer.  However, in the same field of endeavor compositions to be applied to keratin fibers (abstract) including dyes [0287], Schweinsberg teaches that a composition comprises a propylene oxide having the molecular weight from 50 to 2500 kDa (abstract of Schweinsberg), phenoxyethanol ([0340] of Schweinsberg) the presence of aqueous alcohols ([0020] of Schweinsberg).  One of ordinary skill in the art would be motivated to include phenoxyethanol in order to have a dye composition that can act as both a dye and an 

Response to arguments
Applicant's arguments filed 02/10/2021 have been fully considered, but they are not persuasive because the rejections cannot be held in abeyance.
Thus, the rejections are maintained.

Conclusion
No claim is 1llowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

CONTACT INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YANZHI ZHANG whose telephone number is (571)272-3117.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YANZHI ZHANG/
Primary Examiner, Art Unit 1617